                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                                         CRIMINAL ACTION NO. 2:17-cr-00117-02

RICHARD J. SALES




                           MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is the defendant’s Rule 35 Motion to Correct Sentence

[ECF No. 100]. The deadline for a response to the Motion has passed, and, as of the

date of this Order, the Government has not filed a response. Despite the

Government’s failure to respond to the defendant’s Motion, the Motion is DENIED.

     II.      Discussion

           The defendant moves the court, pursuant to Federal Rule of Criminal

Procedure 35, for a correction of the sentence imposed in this matter. The defendant

was sentenced to 40 months of imprisonment followed by a three-year term of

supervised release on November 29, 2018 for conspiracy to distribute a quantity of

heroin in violation of 21 U.S.C. § 846. The defendant avers that Title IV of the First

Step Act, signed into law on December 21, 2018, “contains provisions for Improved

Compassionate Release that were not available for the Court, to consider as intent of

the Act, prior to the November 29, 2018 imposition of sentence in this matter.” Def.’s
Mot. 1. The defendant asks the court to now “consider that an intent of the Act is to

provide improved compassionate release, and had the Act been in place prior to the

imposition of sentence, whether the Court, in its discretion, would have imposed a

different sentence.” Id. at 1–2.

      The court finds the defendant’s contentions without merit. The court

considered the defendant’s physical health and dialysis treatment in imposing a

sentence of 40 months, and the defendant has failed to cite any specific provision of

the First Step Act that would render the defendant’s sentence improper. Instead, the

defendant only asks the court to consider the “intent” of the First Step Act, which in

no way demonstrates that the defendant’s sentence was unreasonable or

inappropriate. Accordingly, the defendant’s Rule 35 Motion to Correct Sentence [ECF

No. 100] is DENIED.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                       ENTER:       January 18, 2019




                                          2
